
	
		II
		110th CONGRESS
		1st Session
		S. 369
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2007
			Mr. Schumer (for
			 himself, Mrs. Clinton,
			 Mr. Specter, Mr. Baucus, Mr.
			 Bayh, Mr. Biden,
			 Mrs. Boxer, Mr.
			 Durbin, Mr. Feingold,
			 Mrs. Feinstein, Mr. Harkin, Mr.
			 Inouye, Mr. Kennedy,
			 Mr. Kerry, Mr.
			 Kohl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lieberman, Mrs. Lincoln,
			 Mr. Menendez, Mrs. Murray, Mr.
			 Pryor, and Mr. Salazar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for a medal of appropriate
		  design to be awarded by the President to the next of kin or other
		  representative of those individuals killed as a result of the terrorist attacks
		  of September 11, 2001.
	
	
		1.Short titleThis Act may be cited as the
			 Fallen Heroes of 9/11
			 Act.
		2.Congressional findingsCongress finds that—
			(1)since September 11, 2001, the United States
			 has been engaged in a war different from any other in the history of our
			 Nation;
			(2)in the eyes of the terrorists, we are all
			 the enemy, and the term innocent civilian has no meaning for such
			 terrorists;
			(3)the deaths by airplane at the World Trade
			 Center, at the Pentagon, and in rural Pennsylvania represent an escalation of
			 direct terrorist attacks on civilians;
			(4)the officers, emergency workers, and other
			 employees of State and local government agencies, including the Port Authority
			 of New York and New Jersey, and of the United States Government and others, who
			 responded to the attacks on the World Trade Center in New York City and
			 perished as a result of the tragic events of September 11, 2001 (including
			 those who are missing and presumed dead), took heroic and noble action on that
			 day;
			(5)the officers, emergency rescue workers, and
			 employees of local and United States Government agencies, who responded to the
			 attack on the Pentagon in Washington, D.C., took heroic and noble action to
			 evacuate the premises and prevent further casualties of Pentagon
			 employees;
			(6)the passengers and crew of United Airlines
			 Flight 93, recognizing the potential danger that the aircraft that they were
			 aboard posed to large numbers of innocent Americans, American institutions, and
			 the symbols of American democracy, took heroic and noble action to ensure that
			 the aircraft could not be used as a weapon; and
			(7)given the unprecedented nature of the
			 attacks against the United States of America and the need to properly
			 demonstrate the support of the country for the victims of terrorism, it is
			 fitting that their sacrifice be recognized with the award of an appropriate
			 medal.
			3.Fallen Heroes of 9/11 Congressional
			 Medals
			(a)Presentation authorizedThe President is authorized, on behalf of
			 Congress, to award to the personal representative or next of kin of each
			 individual referred to in subsection (c), a medal of appropriate design, such
			 medal to be known as the Fallen Heroes of 9/11 Congressional
			 Medal, in recognition of the sacrifice made by each such individual,
			 and to honor their deaths on and following September 11, 2001.
			(b)Design and striking
				(1)In generalFor purposes of the presentations referred
			 to in subsection (a), the Secretary of the Treasury (in this Act referred to as
			 the Secretary) shall strike 3 medals, of such content and with
			 such suitable emblems, devices, and inscriptions as the Secretary determines to
			 be appropriate to be representative of and in honor of, respectively—
					(A)victims of the attack at the World Trade
			 Center, including civilians, public safety officers, emergency workers, and
			 hijack victims;
					(B)victims aboard United Airlines Flight 93
			 that crashed in Pennsylvania; and
					(C)victims at the Pentagon, including the
			 hijack victims.
					(2)ConsultationBefore making a final determination with
			 respect to the design of the medal under this subsection, the Secretary shall
			 consult with the Secretary of Defense and such other parties as the Secretary
			 may determine to be appropriate.
				(c)Eligibility To receive medal
				(1)In generalAny individual who died on or after
			 September 11, 2001, as a direct result of the act of terrorism within the
			 United States on that date, shall be eligible for a medal authorized by
			 subsection (a).
				(2)DeterminationEligibility under paragraph (1) shall be
			 determined by the Secretary, in consultation with such other officers of the
			 United States Government and State and local officials as the Secretary
			 determines to be appropriate.
				4.Duplicate medals
			(a)Recipients of duplicate
			 medalsThe Secretary shall
			 strike duplicates of the medals struck pursuant to section 3 for presentation
			 to each precinct house, firehouse, emergency response station, or other duty
			 station or place of employment to which each person referred to in subsection
			 (b) was assigned on September 11, 2001, for permanent display in each such
			 place in a manner befitting the memory of such person.
			(b)Public safety, emergency, and other
			 workersPersons referred to
			 in this subsection are officers, emergency workers, and other employees of
			 State and local government agencies, including the Port Authority of New York
			 and New Jersey, and of the United States Government and others, who responded
			 to the attacks on the World Trade Center in New York City on September 11,
			 2001, and perished as a direct result of that act of terrorism (including those
			 who are missing and presumed dead).
			5.Establishment of lists of
			 recipients
			(a)Initial listsBefore the end of the 120-day period
			 beginning on the date of enactment of this Act, the Secretary shall
			 establish—
				(1)a list of the names of individuals eligible
			 to receive a medal under section 3(c)(1), during the period beginning on
			 September 11, 2001, and ending on the date of enactment of this Act; and
				(2)a list of the eligible recipients of a
			 duplicate medal under section 4.
				(b)Subsequent eligibilityIf any individual becomes eligible for a
			 medal under section 3(c)(1), or any other recipient becomes eligible for a
			 duplicate medal under section 4, the Secretary shall promptly add the name of
			 that individual or recipient to the appropriate list established pursuant to
			 subsection (a).
			6.Sales of duplicate medals to the public to
			 defray costsUnder such
			 regulations as the Secretary may prescribe, the Secretary may strike and sell
			 duplicates of the medals struck under this Act, at a price sufficient to cover
			 the costs thereof, including labor, materials, dies, use of machinery, and
			 overhead expenses.
		7.National medalsThe medals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
		
